Stephens, J.
¶21 (dissenting) Christopher Piris successfully obtained postconviction relief from a miscalculated sentence. But due to alleged attorney negligence, he *867was not timely resentenced and he spent more time imprisoned than his corrected sentence authorized. The majority holds that Piris cannot pursue malpractice claims against his defense attorneys unless he proves he is actually innocent of the underlying charges. I disagree. When a client wins postconviction relief for resentencing and attorney negligence results in the client’s excessive imprisonment because the client did not timely receive the benefit of resentencing, it is no excuse to say that the client was subject to some imprisonment. Extending the “actual innocence rule” to the unique circumstances of this case serves only to perpetuate an injustice. I respectfully dissent.

The Policies Underlying the Actual Innocence Rule Are Not Implicated in This Case

¶22 The majority holds that “the public policy concerns recognized in Ang [v. Martin, 154 Wn.2d 477, 114 P.3d 637 (2005)] require a plaintiff to prove actual innocence of an alleged crime when pursuing a criminal malpractice claim.” Majority at 866.1 would recognize an exception to this rule for the circumstances presented in this case. The policies the court articulated in Ang are not furthered by requiring proof of actual innocence when a criminal defendant who receives postconviction relief from an excessive sentence is unable to benefit from that relief due to attorney negligence.
¶23 This court in Ang reasoned that proving actual innocence “is essential to proving proximate causation, both cause in fact and legal causation.” 154 Wn.2d at 484. The court explained:
Unless criminal malpractice plaintiffs can prove by a preponderance of the evidence their actual innocence of the charges, their own bad acts, not the alleged negligence of defense counsel, should be regarded as the cause in fact of their harm. Likewise, if criminal malpractice plaintiffs cannot prove their actual innocence under the civil standard, they will be unable to establish, in light of significant public policy considerations, *868that the alleged negligence of their defense counsel was the legal cause of their harm. Summarizing the policy concerns, the Falkner court observed that, “[requiring a defendant to prove by a preponderance of the evidence that he is innocent of the charges against him will prohibit criminals from benefiting from their own bad acts, maintain respect for our criminal justice system’s procedural protections, remove the harmful chilling effect on the defense bar, prevent suits from criminals who may be guilty, [but] could have gotten a better deal, and prevent a flood of nuisance litigation.”
Id. at 485 (alterations in original) (internal quotation marks omitted) (quoting Falkner v. Foshaug, 108 Wn. App. 113, 123-24, 29 P.3d 771 (2001)).
¶24 Piris’s case does not implicate these policy concerns. First, Piris will not benefit from his own bad acts if he is allowed to proceed with his criminal malpractice action without proving actual innocence. See id. By pleading guilty, Piris accepted responsibility for his crimes. He served his time. He is not seeking damages for the 146 months he spent imprisoned under his lawful sentence. See Clerk’s Papers at 24. When a person has served his full authorized sentence, “[h]is unlawful restraint beyond that period was not a consequence of his own actions.” Powell v. Associated Counsel for the Accused, 131 Wn. App. 810, 814, 129 P.3d 831 (2006). In addition to the Court of Appeals in Powell, courts in other states have appropriately recognized that there is no windfall to a criminal defendant whose malpractice claim does not challenge his guilt but instead seeks redress for an unlawful sentence. See Jones v. Link, 493 F. Supp. 2d 765, 770 (E.D. Va. 2007) (holding the actual innocence requirement should not apply when the criminal malpractice plaintiff alleges his attorney’s negligence resulted in a sentencing error, and noting that the exception would not allow the plaintiff to profit from his crimes “because plaintiff is still required to serve the legally warranted sentence”); Hilario v. Reardon, 158 N.H. 56, 960 A.2d 337, 344 (2008) (recognizing an exception to the actual innocence requirement when the criminal malpractice plain*869tiff lost the benefit of a plea agreement due to his attorney’s unauthorized action, and noting the plaintiff would not benefit from his criminal conduct because he did not contest his guilt, and thus was not skirting responsibility for his conduct and its consequences); cf. Barker v. Capotosto, 875 N.W.2d 157, 166 (Iowa 2016) (rejecting the actual innocence requirement and noting that “while the notion that an individual should not ‘profit from participating in an illegal act’ is a good general principle, it is too general to describe how our legal system actually operates” (citation omitted) (quoting Humphries v. Detch, 227 W. Va. 627, 712 S.E.2d 795, 800 (2011))).
¶25 Second, refusing to apply the actual innocence requirement in these circumstances will not undermine respect for the criminal justice system. See Ang, 154 Wn.2d at 485. Piris obtained relief from his unlawful sentence using the criminal justice system’s appeals process. See In re Pers. Restraint of Johnson, 131 Wn.2d 558, 568-69, 933 P.2d 1019 (1997) (holding a court acts without statutory authority when it imposes a sentence based on a miscalculated offender score and the defendant is entitled to resentencing, even if the original score is within the corrected standard range when there is evidence the trial court meant to impose a low-end sentence). But an appeal offers no remedy for the harm Piris alleges—the 13 months he served in excess of his corrected sentence because counsel failed to timely secure resentencing. Nor does affording him relief compete with or undermine respect for the criminal justice system. See Powell, 131 Wn. App. at 814 (recognizing criminal justice system provided no “remedy for the harm Powell suffered by serving eight months longer than the crime required” and malpractice action did “not discount or compete with the procedural protections afforded by our criminal justice system”); see also Hilario, 960 A.2d at 344 (“ ‘Postconviction remedies exist to protect the constitutional rights of criminal defendants, not to protect negligent defense attorneys.’” (quoting Rantz v. Kaufman, 109 P.3d *870132, 138 (Colo. 2005))); cf. Mashaney v. Bd. of Indigents’ Def. Servs., 302 Kan. 625, 355 P.3d 667, 683 (2015) (“‘neither the societal interest in punishing only those criminal defendants receiving fair trials nor the availability of [a postconviction relief proceeding] furthering that interest offers full relief for breach of the personal duty a lawyer owes a client—the actual interest directly at issue in a professional negligence case’” (quoting Mashaney v. Bd. of Indigents’ Def. Servs., 49 Kan. App. 2d 596, 313 P.3d 64, 86 (2013) (Atcheson, J., dissenting) (ultimately rejecting the actual innocence requirement for criminal malpractice plaintiffs))).2
¶26 Allowing Piris to proceed with his malpractice case without respect to whether he is innocent of the underlying charges in fact enhances respect for the justice system by underscoring that courts recognize the very real injury that occurs when a person is deprived of his liberty for longer than his sentence allows. Cf., e.g., MacFarlane v. Walter, 179 F.3d 1131, 1141 (9th Cir. 1999) (recognizing that “even a single extra day of incarceration is of substantial significance for constitutional purposes”), vacated as moot sub nom. Lehman v. MacFarlane, 529 U.S. 1106, 120 S. Ct. 1959, 146 L. Ed. 2d 790 (2000); Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991) (recognizing that an imprisoned defendant “loses a significant interest in his liberty for the period of his sentence” and that confinement can be extended beyond the original sentence “only with procedures satisfying due process”). A central goal of Washington’s sentencing regime is to ensure that sentences are proportionate and just. See RCW 9.94A.010(l)-(2). When an individual serves more time than his lawfully imposed sentence authorizes, the result offends these principles, and a remedy should be available. Cf. Johnson v. Babcock, 206 Or. App. 217, 136 *871P.3d 77, 80 (2006) (holding that a criminal malpractice plaintiff who received and served a legally impermissible sentence and obtained postjudgment relief properly alleged harm and could proceed in his legal malpractice action; noting that “[i]ndeed, it seems disrespectful of legislative choices to deny that plaintiff was harmed when he received a sentence that exceeded the legal maximum”).
¶27 Third, dispensing of the actual innocence requirement in these circumstances will not have a harmful chilling effect on the defense bar or result in a flood of nuisance litigation. See Ang, 154 Wn.2d at 485 (third and fifth policy justifications). As noted, the circumstances of this case are unique and unlikely to occur frequently. Although both of Piris’s former attorneys complain of a chilling effect and potential flood of litigation, neither explains how these fears might play out. See Resp’t Nielsen’s Suppl. Br. at 12-13; Suppl. Br. of Resp’ts SCRAP & Kitching at 13, 19-20. Given the nature of Piris’s allegations, such fears are wholly speculative. See Powell, 131 Wn. App. at 814 (recognizing the error in Powell’s case was unique and egregious, the court found that “[c]arving a narrow exception to the rule requiring proof of actual innocence will not dissuade attorneys from pursuing careers in criminal defense”), 815 (“recognizing a limited exception to the rule requiring proof of actual innocence should not cause a flood of nuisance litigation” because the alleged facts were “highly unusual,” the alleged attorney error “egregious,” and the result—the criminal malpractice plaintiff spending a substantially longer term incarcerated than was legally permissible—unlikely “to occur with any frequency”); see also Hilario, 960 A.2d at 344 (finding that a narrow exception to actual innocence will not hinder the defense bar).
¶28 Nor am I convinced that the criminal defense bar benefits from the de facto immunity from malpractice liability that applying the actual innocence rule provides in this circumstance. See Barker, 875 N.W.2d at 167 (noting *872that while the public has a strong interest in encouraging a robust defense bar, “it also has an interest in encouraging competent representation”). Attorneys who serve indigent persons in other contexts—for example, legal aid attorneys—are not exempt from potential malpractice claims, though we recognize the need to encourage pro bono representation. See id. And it is sufficient protection against nuisance litigation that a criminal malpractice plaintiff such as Piris must obtain postconviction relief and must support his claim with competent testimony as to the standard of care, breach, causation, and damages. See id. (“[W]e are not persuaded that an actual innocence requirement is needed to prevent a proliferation of nuisance suits. A criminal malpractice plaintiff still must obtain relief from the conviction. And unless the plaintiff’s claim is based on standards of care and professionalism understood and expected by laypersons, the plaintiff will have to retain an expert to go forward.” (citations omitted)).
¶29 Considering the burdens Piris undertakes as a legal malpractice plaintiff, there is no justification to extend the actual innocence rule to the unique circumstances of this case. Contrary to the majority’s insistence that we would need to overrule Ang in order to allow Piris’s case to proceed, we need recognize only that Ang is premised on policy concerns that are not implicated in these unique circumstances.
¶30 Finally, it is important to recognize that Piris is not arguing he “could have gotten a better deal.” See Ang, 154 Wn.2d at 485. He was entitled to be lawfully sentenced using his corrected offender score. See In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 50 P.3d 618 (2002). At the end of the day, he served 13 months more than allowed under the sentence lawfully, albeit belatedly, imposed. There is no question about what “would have happened” in the absence of the alleged negligence. See majority at 866. His corrected sentence is definitively his only lawful sentence, and we need not speculate about the sentence he would have re*873ceived had he been timely resentenced. Just as Piris would have no argument had the court on resentencing imposed the same 159-month sentence originally imposed, he should be allowed to rely on the fact that the resentencing court instead imposed 146 months.3

Proof of Actual Innocence Is Not Necessary to Proof of Causation for Piris’s Criminal Malpractice Claim

¶31 The majority states, “[I]f we allowed the civil case to proceed, we would need to arguably overrule Ang and allow Piris to benefit based essentially on his own criminal conduct. . . . [B]oth of Piris’s sentences were the natural result of the crime to which he pleaded guilty.” Majority at 866. I disagree for two reasons. First, as noted, we do not need to overrule Ang to allow Piris to proceed with his criminal malpractice claim. We were concerned in Ang with plaintiffs alleging harm stemming from their attorneys’ conduct during the guilt/innocence stage of the trial. In this case, Piris is alleging harm not at the guilt/innocence phase, or even at the sentencing phase, but at the phase of proceedings when he was entitled to receive the benefit of having secured postconviction relief. We therefore need to carve out only a small exception to Ang’s actual innocence rule to allow Piris to proceed with his claim.
¶32 Second, by asserting that Piris’s sentences were the “natural result” of his conduct, the majority seems to hold that the underlying criminal conduct was the sole cause in fact of Piris serving 13 months more time than his corrected sentence allowed. This makes little sense under ordinary notions of tort causation. The harm Piris alleges is the time he spent in prison beyond his lawful sentence; this harm is *874not the direct result of his criminal acts, but of the alleged malpractice. See Powell, 131 Wn. App. at 813 (holding because Powell served the maximum sentence, “ [t] he harm caused by his unlawful restraint was not the direct consequence of his own bad act”); see also Jones, 493 F. Supp. 2d at 770 (“where ... an attorney’s failure to object to a sentencing enhancement resulted in a higher sentence being imposed on plaintiff, the improper sentence was not the direct result of plaintiff’s criminal behavior, but rather, it was the proximate result of his attorney’s negligence”); cf. Mashaney, 355 P.3d at 683-84 (noting that requiring actual innocence to break the chain of causation “ ‘rests on a rigid application of but for causation inconsistent with general tort law principles’ ” that allow for superseding causes (quoting Mashaney, 313 P.3d at 86 (Atcheson, J., dissenting))).
¶33 Undoubtedly, Piris’s criminal conduct was the “natural cause” of his 146-month sentence. But the additional 13 months he served on top of his lawful sentence was proximately caused by his attorneys’ alleged negligence in not ensuring that he was timely resentenced. Piris should not have to prove his actual innocence as a precondition to seeking damages for these 13 months. From a practical standpoint, he is in the same position as the plaintiff in Powell; regardless of whether his excess sentence exceeded a statutory maximum or the confinement term the court imposed, it was unlawful. He should be entitled to proceed with his claim and attempt to prove that his harm resulted from his attorneys’ negligence.
¶34 I would hold that a criminal malpractice plaintiff whose sentence is vacated and remanded but who does not timely receive the benefit of resentencing due to alleged attorney negligence need not prove he is actually innocent of the underlying criminal conduct to proceed with his criminal malpractice claim. Because the majority extends *875the actual innocence rule beyond its justifications in policy or causation principles, I respectfully dissent.
Fairhurst, González, and Gordon McCloud, JJ., concur with Stephens, J.

 The Kansas Supreme Court extended Mashaney & holding to criminal malpractice cases predicated on an illegal sentence, finding “Mashaney's reasoning is equally applicable” under those circumstances. Garcia v. Ball, 303 Kan. 560, 573, 363 P.3d 399 (2015).


 For this reason, I disagree with the majority that the Court of Appeals’ decision in Powell is distinguishable. See majority at 865. While a 159-month sentence remained within the range of possible sentences Piris faced upon resentencing, we know the sentence he in fact received. His actual 146-month sentence confirms that he suffered the harm of serving more time than his lawful sentence allowed, just as in Powell.